Title: From Thomas Jefferson to John Rutledge, Jr., 27 February 1788
From: Jefferson, Thomas
To: Rutledge, John, Jr.



Dear Sir
Paris Feb. 27. 1788.

I received from Mr. Rutledge, your father two days ago the inclosed letter with a bill of exchange on the house of Berard & Co. for 2400 livres. This company being established at Lorient I have sent the bill there for their acceptance. It is paiable at 30. days sight. I have desired to know of them whether it would be convenient to them to pay it at London when it becomes due. And I suppose from what a person here told me who is connected with their house that they will be willing to order paiment at Sr. James Harris’s in London. Be so good as to inform me whether you would chuse paiment in London or where else, and I will have it arranged according to your convenience. When you to return to Paris I will trouble you to ask of Mr. Trumbull some little articles of clothing he is to have made for me in London. With many wishes for your health and happiness I have the honour to be Dr. Sir Your most obedient humble servt.

Th: Jefferson

